DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 08/13/2019.  
Claims 1-20 present for examination.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 03/17/2020 is/are considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6, 7, 13, and 15-19 are objected to because of the following informalities:  
Claim 6, line 3, “a office event” should read “an office event”;
Claim 7, line 8, “collaborative processing” should read “the collaborative processing”;
Claim 13, line 3, “collaborative processing” should read “the collaborative processing”;
Claim 13, line 3, “the office event” should read “the preset office event”;
Claim 13
Claim 13, line 6, “the office event” should read “the preset office event”;
Claim 13, line 8, “the office event” should read “the preset office event”;
Claim 15, line 1, “clause 14” should read “claim 14”;
Claim 16, line 1, “clause 14” should read “claim 14”;
Claim 17, line 1, “clause 14” should read “claim 14”;
Claim 17, line 10, “collaborative processing” should read “the collaborative processing”;
Claim 18, line 1, “clause 17” should read “claim 17”;
Claim 19, line 1, “clause 18” should read “claim 18”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the event state data of the specific office event" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9the environment data” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the office event” in line 4, which renders the claim vague and indefinite.  It is unclear whether the office event referring to “a preset office event” recites in claim 1, line 4, or to “a specific office event” recites in claim 7, line 4, or to a different/distinct office event.
Claim 9 recites the limitation “the detected environment data” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the office event” in line 6, which renders the claim vague and indefinite.  It is unclear whether the office event referring to “a preset office event” recites in claim 1, line 4, or to “a specific office event” recites in claim 7, line 4, or to a different/distinct office event.
Claim 9 recites the limitation “the event trigger event” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the client terminal” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the instant messaging application” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the event trigger event” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the client terminal” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holst et al. (US 2016/0247123 A1), hereinafter Holst.
Regarding claim 1, Holst discloses
A method comprising:
obtaining, by a client terminal of an instant messaging application (calendar application), preset environment data (time to join the scheduled meeting) (page 3, [0038]: calendar application determines when it is time to join the scheduled meeting); and
	performing, by the client terminal, collaborative processing on a preset office event (meeting) according to the preset environment data (page 3, [0038]: generate a visual or audible alert to the user before meeting start time).

Regarding claim 2, Holst discloses the method described in claim 1.  Holst further discloses 
obtaining, by the client terminal, the preset environment data by running an electronic device of the client terminal (page 2, [0021]: user device includes a memory storing the software instructions for the join link client function, along with software instructions for a calendar application, a meeting client application, and one or more join links generated by the join link client function; page 3, [0038]: calendar application determines when it is time to join the scheduled meeting).

Regarding claim 4, Holst discloses the method described in claim 1.  Holst further discloses 
generating, by the client terminal, a processing prompt for the preset office event (page 5, [0053]: the application automatically generates a join link for the meeting presents a join button icon on a touch screen at the scheduled meeting time).

Regarding claim 5, Holst discloses the method described in claim 1.  Holst further discloses 
displaying, by the client terminal, a processing page for the preset office event (page 5, [0053]: presents a join button icon on a touch screen at the scheduled meeting time).

Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.
	
	
Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 2 above and this claim is rejected on that basis.

Regarding claim 16, the limitations of claim 16 are rejected in the analysis of claim 4 or 5 above and this claim is rejected on that basis.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holst in view of Venkatesan et al. (US 2017/0134905 A1), hereinafter Venkatesan.
Regarding claim 3, Holst discloses the method described in claim 1.  Holst does not explicitly disclose 
receiving, by the client terminal, a push message from a server terminal of the instant messaging application, the push message comprising the preset environment data.

However, Venkatesan discloses 
receiving, by the client terminal, a push message from a server terminal of the instant messaging application, the push message comprising the preset environment data (page 4, [0050]: server application sends the specific users information and/or authentication data allowing one or more of the specific users to join the event prior to an event start time).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Venkatesan in Holst because Holst discloses determine when it is time to join meeting (page 3, [0038]) and Venkatesan further suggests server application sends information to join the event/meeting (page 4, [0050]).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holst in view of Inagaki (US 2015/0156454 A1).
Regarding claim 6, Holst discloses the method described in claim 1.  Holst does not explicitly disclose 
the preset environment data comprises: 
event trigger data; and 
event state data of a office event associated with the event trigger data.

However, Inagaki discloses 
the preset environment data comprises: 
event trigger data (page 8, [0093]: acquire the conference reservation time which is the conference state information stored in the RAM); and 
event state data of a office event associated with the event trigger data (page 8, [0093]: receives conference state information from server device).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Inagaki in Holst because Holst discloses determine when it is time to join meeting (page 3, [0038]) and Inagaki further suggests acquire conference state information (page 8, [0093]).
.

Claims 7, 8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holst in view of Inagaki, and further in view of Johansson et al. (US 10,616,278 B1), hereinafter Johansson.
Regarding claim 7, Holst and disclose the method described in claim 6.  Holst and do not explicitly disclose 
determining, by the client terminal, a specific office event associated with the event trigger data when the event trigger data is obtained;
	determining that the event state data of the specific office event meets a predefined state;
	treating the specific office event as the preset office event; and
	performing collaborative processing on the preset office event.

However, Johansson discloses 
determining, by the client terminal, a specific office event associated with the event trigger data when the event trigger data is obtained (Col. 24, lines 39-42: the virtual meeting service has utilized the identifier to identify the corresponding virtual meeting);
	determining that the event state data of the specific office event meets a predefined state (Col. 24, lines 42-60: the virtual meeting has begun);
	treating the specific office event as the preset office event; and
	performing collaborative processing on the preset office event (Col. 24, lines 42-60: when the virtual meeting has begun and the telecommunications channel has been opened, the virtual meeting determine whether a maximum number of participants have already joined the virtual meeting; & Col. 27, lines 19-22: enable the participant to join the virtual meeting).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Johansson in Holst and Inagaki because Holst and Inagaki disclose determine when it is time to join meeting (Holst: page 3, [0038]) and Johansson further suggests identifying virtual meeting and joining the virtual meeting (abstract).
One of ordinary skill in the art would be motivated to utilize the teachings of Johansson in Holst and Inagaki system in order to provide secure virtual meeting to user.

Regarding claim 8, Holst, Inagaki, and disclose the method described in claim 7.  Holst, Inagaki, and further disclose
obtaining, by the client terminal, the event trigger data (Inagaki: page 8, [0093]: acquire the conference reservation time which is the conference state information stored in the RAM).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 17, the limitations of claim 17 are rejected in the analysis of claim 6 and 7 above and this claim is rejected on that basis.	

Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 8 above and these claims are rejected on that basis.
		
	
Claims 9-12, 18, and 19Holst in view Inagaki, in view of Johansson, and further in view of Souto et al. (US 2018/0159857 A1), hereinafter Souto.
Regarding claim 9, Holst, Inagaki, and Johansson disclose the method described in claim 8.  Holst, Inagaki, and Johansson do not explicitly disclose 
determining that the environment data obtained by the client terminal meets a predefined trigger condition of the office event; and
treating the detected environment data as the event trigger data, the event trigger event being associated with the office event.

However, Souto discloses 
determining that the environment data obtained by the client terminal meets a predefined trigger condition of the office event; and
treating the detected environment data as the event trigger data, the event trigger event being associated with the office event (page 6, [0064]: receive information about the workers via the firm network; the information is used to determine locations; workers within a range (a selected radius of the host) is in a potential meeting situation).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Souto in Holst, Inagaki, and Johansson because Holst, Inagaki, and Johansson disclose determine when it is time to join meeting (Holst: page 3, [0038]) and Souto further suggests select users within a range of a host for the meeting (page 6, [0064]).
One of ordinary skill in the art would be motivated to utilize the teachings of Souto in Holst, Inagaki, and Johansson system in order to save resource by selecting the appropriate users for a meeting.

Regarding claim 10, Holst, Inagaki, Johansson, and Souto disclose the method described in claim 9.  Holst, Inagaki, Johansson, and Souto further disclose 
the predefined trigger condition comprises an external signal from an external device is detected, the external device belonging to a group to which a logged-in user of the client terminal belongs (Souto: page 6, [0065]: the host queries whether to include the nearby workers within the host radius to join the meeting).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Regarding claim 11, Holst, Inagaki, Johansson, and Souto disclose the method described in claim 9.  Holst further discloses 
the predefined trigger condition comprises a predefined trigger time period (page 3, [0038]: before meeting start time/ time period before meeting start time).

Regarding claim 12, Holst, Inagaki, Johansson, and Souto disclose the method described in claim 9.  Holst, Inagaki, Johansson, and Souto further disclose 
the predefined trigger condition comprises a predefined trigger geographical location range (Souto: page 6, [0064]: workers within a range (a selected radius of the host) is in a potential meeting situation).  Therefore, the limitations of claim 12 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Regarding claim 18, the limitations of claim 18 are rejected in the analysis of claim 9 above and this claim is rejected on that basis.
	
Regarding claim 19, the limitations of claim 19 are rejected in the analysis of claim 10 or 11 or 12 above and this claim is rejected on that basis.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knapp et al. (US 2013/0232194 A1).  By using GPS latitude/longitude location information combined with known start/end dates of events in proximity, an automated prompt is suggest that the user “check-in” to the likely event(s) he/she is uploading content from ([0038]).
Orsolini et al. (US 2006/0242632 A1).  Tray application communicates with portal server to track events and can generate a pop up window that includes a descriptive reminder and a selectable Join Event option when it is time to prompt the user to attend ([0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
05/08/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447